DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 NOV 20 have been fully considered but they are not completely persuasive.
The examiner appreciates the edification with respect to the drawings and agrees that the objection thereto was in error.  Thus, the objection to the drawings has been withdrawn.  Similarly, any rejections under 35 U.S.C. § 112 based upon what was asserted to be not shown in the drawings have been withdrawn.
Applicant argues that US 2014/0007486 to Hornung et al. (“Hornung”) fails to disclose the claimed invention.  Particularly, Applicant asserts that:
independent Claim 41 recites, inter alia, that an inclination angle of the inclining surfaces with respect to the optical axis is set at an angle that causes light incident via the objective lens to be deflected to exit out of the observation optical path so as to not reach the observer through the ocular lens.  (Emphasis in original.)

Applicant next asserts that “Hornung fails to teach or suggest this feature,” and,
Instead, as clearly shown in at least Figures 2, 15, and 16, and as described in at least paragraphs [0035] and [0145], the light that is scattered at the lateral surfaces (40a, 40b) of the grooves (40) reaches the observer’s eye 20 through the ocular lens 12, so as to be visible as a bright pattern.

While the examiner concedes that Hornung discloses an illuminated mode at ¶ [0145], what Hornung particularly discloses therein is, “Electrically powered illumination light 62 which reaches the rough surfaces of the engraved open groove 40, mainly the side surfaces (40a, 40b), is coupled out of the substrate material 36, and is emitted in diffuse directions out of the engraved open groove 40,” (emphasis added).  Comparing Figs. 15 and 16 with Fig. 2, which clearly shows ocular or eyepiece 12 being spaced some distance from reticle 16, at least some diffused light cannot possibly reach the ocular lens.  Although Figs. 15 and 16 show an eye 20 relatively close to reticle 16, Fig. 2 clearly shows ocular or eyepiece 20 lying between the two and, because Hornung clearly discloses diffusing light in different directions out of the engraved open groove 40, at least some light never arrives at ocular or eyepiece 12, at least not directly.
When Hornung discloses immediately after the emphasized sentence above that, “This causes the groove structure appearing bright relative to the remaining polished front surface 36a of reticle substrate 36,” id., the term “This” must reference the light that does make it to ocular or eyepiece 12, since any diffused light not making it thereto simply cannot cause the groove to appear bright.
To bolster the response to the argument above, Hornung also discloses a transmission mode.  With respect to Fig. 15, Hornung discloses “natural light entering the telescope 2 through the lens system 6 passes the reticle 16 nearly undisturbed at polished substrate surfaces (36a, 36b),” ¶ [0144], and continues:
However, at the rough sidewall surfaces (40a, 40b) and the rough bottom surface 40c of the engraved open groove 40 light 60 entering perpendicular to the substrate surface 36b is diffusely scattered, causing a less bright appearance of the groove structure, thus causing the groove structure to be darker than the rest of the polished surface 36a.  (Emphasis added.)

This clearly discloses that light-diffusing properties of surfaces 40a – 40c alone cause light perpendicular to reticle 16 to appear less bright.  The only way for this to occur is if at least some of the diffused light fails to reach ocular or eyepiece 12.  From ¶ [0144], it cannot be that diffused light of ¶ [0145]
Any objection or rejection not appearing herein has been withdrawn.
The rejection of claims 41, 42, 44, 53, and 54 in view of Hornung must stand.
Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41, 42, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornung.
Re: claim 41, Hornung discloses the claimed invention including a reticle 16, e.g., Fig. 2, disposed in an observation optical path between an objective lens 6 and an ocular lens 12 in a position of an image formed by the objective lens (as shown), the reticle having a pattern formed thereon (e.g., Figs. 5A – 8), the pattern being configured to aid in targeting an object under observation when an observer visually recognizes the object under observation via the ocular lens (those shown are sufficiently configured to aid in targeting as recited), wherein the pattern includes a protruding section 45 and/or a recessed section 40, 41 provided on at least one surface of a plate-shaped optical member (e.g., Figs. 5B, 6B, 7B), the protruding section and/or the recessed section are each formed of a plurality of structural elements (at least recessed section meets this limitation: see 40a – 40c, e.g., Fig. 12), and the structural elements each have an inclining surface 40a, 40b inclining with respect to an optical axis of the observation optical path (e.g., Figs. 15 and 16), wherein an inclination angle of the inclining surfaces with respect to the optical axis is set at an angle that causes light incident via the objective lens to be deflected to exit out of the observation optical path, ¶ [0041], so as to not reach the observer through the ocular lens.  See detailed analysis above.
[0005], Applicant discloses that the inclination angle is between 21º and 70º.  Because the slope angles disclosed by Hornung overlap Applicant’s inclination angle, Hornung adequately anticipates such.
Note that, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Thus, even were Hornung silent regarding the angle causing light to be deflected, the structure of Hornung’s device, being anticipatory, can be assumed to inherently perform the functional recitation.
Re: claim 42, Hornung further discloses wherein the inclining surfaces are each a refraction surface that refracts the light incident via the objective lens, and the light incident via the objective lens is so refracted as to exit out of the observation optical path to allow the observer to visually recognize the pattern as a dark pattern image superimposed on an image of the object under observation.  See, e.g., ¶ [0142], disclosing “light scattering at the groove surfaces thus includes diffuse light diffraction and/or refraction.”
Re: claims 53 and 54, Hornung fairly discloses a rifle scope 2, which either is an optical apparatus or is sufficiently anticipatory thereof.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hornung.
Hornung further discloses wherein the structural elements are each a groove having two of the inclining surfaces that face each other with an extending trough line, such as 40c, except for the recessed section being formed of a plurality of grooves having the trough line extending in a lengthwise3Attorney Docket No. XA-13486 direction of a line that forms the pattern in parallel to a widthwise direction of the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	
Allowable Subject Matter
Claims 55 – 62 have been allowed.
Claims 43 and 45 – 52 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-Mar-21